Certiorari, 300 U. S. 652, to the Circuit Court of Appeals for the Sixth Circuit.

Per Curiam:

The Court is of the opinion that the Circuit Court of Appeals was in error in ruling that, in the absence of a cross appeal, the question whether common law liability for negligence would support the decree was not before the court for review. United States v. American Express Co., 265 U. S. 425, 435, 436; Langnes v. Green, 282 U. S. 531, 538, 539; Public Service Commission v. Havemeyer, 296 U. S. 506, 509; United States v. Curtiss-Wright Corp., 299 U. S. 304, 330; Morley Construction Co. v. Maryland Casualty Co., 300 U. S. 185, 191. The decree of the Circuit Court of Appeals is reversed and the cause is remanded to that court for the determination of that question.